Proceeding pursuant to CPLR article 78 to review a determination of the respondent Chief of the New York City Transit Police Department, dated October 28, 1985, which, after a hearing, found the petitioner guilty of misconduct and dismissed him from his position as a police officer with the New York City Transit Police.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There is substantial evidence in the record to support the respondent’s determination that the petitioner, while off duty on the evening of August 31, 1984, was found to be in possession of a controlled substance (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Moreover, the sanction of dismissal was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). A high degree of deference is to be accorded to the agency’s determination regarding the penalty imposed (Matter of Ahsaf v Nyquist, 37 NY2d 182), particularly where matters of internal discipline in a police department are concerned (Matter of Meyer v Rozzi, 108 AD2d 859). Our confirmation of the determination of the respondent Police Chief is made in consideration of the well-settled proposition that a police department, as a quasi-military organization, demands strict discipline (Matter of De Bois v Rozzi, 114 AD2d 848). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.